SecureDesigns® Variable Annuity AdvanceDesigns® Variable Annuity SecureDesigns® Variable Annuity AdvanceDesigns® Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 800 Westchester Avenue, Suite 641 N Rye Brook, New York 10573 Supplement Dated October 12, 2012 To the Current Prospectus Effective November1, 2012, the Legg Mason Western Asset Variable Global High Yield Bond Subaccount will change its name to the Western Asset Variable Global High Yield Bond Subaccount. All references to the former name in the current Prospectus are hereby changed to reflect the new name effective November1, 2012. Please Retain This Supplement For Future Reference
